United States Court of Appeals
                                                                           Fifth Circuit
                                                                         F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                            July 21, 2004

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                  No. 03-51332
                                Summary Calendar



                         UNITED STATES OF AMERICA,

                                                            Plaintiff-Appellee,

                                      versus

                                DAVID WAYNE KANE,

                                                        Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                       USDC No. P-03-CR-219-ALL
                          --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     David     Wayne    Kane    entered     a   conditional    guilty    plea    to

possession with intent to distribute marijuana, reserving the right

to appeal the district court’s denial of his motion to suppress

evidence.    He argues that district court erred in determining that

he voluntarily stopped his vehicle, rendering his initial encounter

with Border Patrol agents a consensual one, and argues that the

encounter    was      instead    a   seizure     unsupported    by    reasonable

suspicion.       He    contends      that   because   the     district    court’s


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
determination whether a seizure occurred was influenced by an

incorrect view of the law, this court’s review is de novo, rather

than for clear error.    See United States v. Mask, 330 F.3d 330, 335

(5th Cir. 2003).

     The   district    court’s   determination   that   Kane’s   initial

encounter with agents was a consensual one, rather than a seizure,

was not “influenced by an incorrect view of the law.”        See Mask,
330 F.3d at 337.      The district court did not err in finding the

encounter consensual in the light of the evidence that Agent

Grajeda’s hand gesture toward Kane’s vehicle was a signal for Kane

to slow down, rather than for him stop, but that Kane nonetheless

stopped his vehicle.     See United States v. Cooper, 43 F.3d 140,

145-46 (5th Cir. 1995).     Therefore, the district court’s judgment

is AFFIRMED.

     AFFIRMED.




                                    2